SHIVEES, Chief Judge.
Mitchell appeals the summary denial of his Florida Eule of Criminal Procedure 3.850 motion for postconviction relief. We affirm.
Mitchell’s 3.850 motion alleges that (1) the circuit court did not make the necessary findings to classify Mitchell as a habitual violent felony offender, and (2) the habitual violent felony offender statute is unconstitutional.
The circuit court correctly found that section 775.084, Florida Statutes (1989), is constitutional. Virgil v. State, 577 So.2d 718 (Fla. 1st DCA 1991).
Mitchell’s factual allegation that the circuit court did not make the necessary findings is facially insufficient. A 3.850 motion requires allegations which are more than mere conclusions. Flint v. State, 561 So.2d 1343 (Fla. 1st DCA 1990). Accordingly, we affirm without prejudice to Mitchell’s right to file a properly drafted motion. Long v. State, 555 So.2d 434 (Fla. 1st DCA 1990).
EEYIN and WOLF, JJ., concur.